Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/27/2021 have been considered.  Claim 7 has been canceled and claims 18-19 have been newly added by applicant.  Claims 1-6, 8-19 are currently pending.

Response to Arguments
Applicant’s arguments, see page 7, paragraph 3 of the Remarks, filed 12/27/2021, with respect to claim 3 have been fully considered and are persuasive in light of the amended claim 3.  Therefore, the claim objection of claim 3 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 7, paragraph 4 - page 9, paragraph 1 of the Remarks, filed 12/27/2021, with respect to claims 1 and 9 have been fully considered and are persuasive in light of the amended base claims 1 and 9.  Therefore, the 35 U.S.C. 102(a)(2) rejection of claims 1-2, 9-10, 16-17 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 9, last paragraph - page 10, paragraph 1 of the Remarks, filed 12/27/2021, with respect to claims 3-5 and 11-13 have been fully considered and are persuasive in light of the amended base claims 1 and 9.  Therefore, the 35 U.S.C. 103 rejection of claims 3-5, 11-13 as set forth in the previous Office action has been withdrawn. 
EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for controlling a bit rate of a network slice by a session management function (SMF) device of a wireless communication system, the method comprising:
“receiving, from the UPF device, a response signal in response to the transmitted at least one parameter,
wherein, in case that a first parameter of the at least one parameter is not acceptable, the response signal comprises a first identifier of the first parameter and a respective acceptable modified parameter” in combination with other recited elements in claim 1.

The present application also relates to a session management function (SMF) device for controlling a bit rate of a network slice in a wireless communication system, the device comprising: 
“receive a response signal in response to the transmitted at least one parameter from the UPF device via the network interface, 
wherein, in case that a first parameter of the at least one parameter is not acceptable, the response signal comprises a first identifier of the first parameter and a respective acceptable modified parameter” in combination with other recited elements in claim 9. 

The closest prior art, Qiao et al. (US Publication 2019/0335392 A1), teaches a policy and charging function PCF sends to a session management function SMF comprising information indicating the allowed NSSAI.  In response to the message received from the PCF, the SMF selects a new or existing UPF based on the restricted service type and sends to the new selected 

A second prior art, Park et al. (US Publication 2019/0124181 A1), teaches PDU session configuration parameters comprise a maximum bit rate for uplink and downlink in order to provide QoS flow control for the PDU session. 

A third prior art, Qiao et al. (US Publication 2020/0092423 A1), teaches the UPF enforces user plane rules received from the session management function SMF and the rule is being applied at one of QoS parameters such as AMBR session. 

However, Qiao ‘392, Park, and Qiao ‘423, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.
  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471